741 N.W.2d 523 (2007)
Eric A. BRAVERMAN, Successor Personal Representative of the Estate of Patricia Swann, Deceased, Plaintiff-Appellee,
v.
GARDEN CITY HOSPITAL, a/k/a Garden City Hospital, Osteopathic, Defendant, and
John R. Schairer, D.O., Gary Yashinsky, M.D., Abhina V. Raina, M.D., and Providence Hospital and Medical Centers, Inc., Defendants-Appellants.
Docket Nos. 134445, 134446. COA Nos. 264029, 264091.
Supreme Court of Michigan.
December 7, 2007.
On order of the Court, the motion to correct the case caption and dismiss Docket No. 134446 is considered, and it is DENIED. The motion to strike the appellants' brief is also DENIED because this Court's September 26, 2007 order granting leave to appeal only directed the parties to "include among the issues to be briefed" the issues specified in the order; there is nothing improper in parties endeavoring to bring recent decisions to the Court's attention. The motion to strike the appellants' appendix is also DENIED because MCR 7.307(A) does not specify a penalty for noncompliance, and the Court is not persuaded that appellants' appendix is defective. The motion to add issue is DENIED.